Order entered July 3, 2013




                                           In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                    No. 05-12-00125-CR

                              JOSHUA JUAREZ, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                    On Appeal from the Criminal District Court No. 6
                                 Dallas County, Texas
                         Trial Court Cause No. F11-00551-X

                                         ORDER
      Before the Court is the District Clerk’s June 27, 2012 request for an extension of time to

file a Second Supplemental Clerk’s Record containing a detailed itemization of the costs

assessed in this case that complies with articles 103.001 and 103.006 of the Texas Code of

Criminal Procedure. We GRANT the request. The District Court is ORDERED to file the

Second Supplemental Clerk’s Record by July 12, 2013.


                                                    /s/   MICHAEL J. O’NEILL
                                                          PRESIDING JUSTICE